Snell & Wilmer L.L.P. 600 Anton Boulevard Suite 1400 Costa Mesa, California 92626-7689 TELEPHONE: (714) 427-7000 FACSIMILE: (714) 427-7799 April 12, 2010 Via EDGAR Division of Corporation Finance Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-7010 Mail Stop 4720 Attn.:Jim B. Rosenberg, Senior Assistant Chief Accountant RE: Peregrine Pharmaceuticals, Inc. Form 10-K for the Year Ended April 30, 2009 Filed on July 14, 2009 File No.:001-32839 Dear Mr. Rosenberg: Our client, Peregrine Pharmaceuticals, Inc. (the “Company”), is in receipt of the Staff of the Securities and Exchange Commission’s (the “Commission”) letter dated March 29, 2010 to Paul J. Lytle, Chief Financial Officer of the Company, with respect to the Company’s Form 10-K for the year ended April 30, 2009.The purpose of this letter is to advise you that the Company is working on the response to the Commission’s letter and anticipates filing such response on or before Wednesday, April 14, 2010. If you have any questions, please do not hesitate to give me a call at (714) 427-7402. Very truly yours, Snell & Wilmer /s/ Mark R. Ziebell Mark R. Ziebell cc:Paul J. Lytle
